                    Case 19-10953-CSS    Doc 4-2   Filed 04/30/19   Page 1 of 6




                                          EXHIBIT B

                                        (Rejected Leases)




rocs sr-:~oo9g6.~
                  UNEXPIRED NON-RESIDENTIAL REAL PROPERTY'LEASES TO BE REJECTED

           Non-Debtor       ~               .,          ... _           Leased F'rerr~ises                                   Reje~ticrn
                                       ~lr~tic+e Address(es~                                     Luse pe~criptir~n
          Counterparty      ~                                         Adtlre$~ ~ Store PUS.                               Efifecfiive Date


                                c/o Invesco Real Estate Company
                                Three Galleria Tower, Suite 500
                                13155 Noel Road
                                Dallas, TX 75240

                                Lincoln Property Company
                                                                                              Real property lease dated
                                                                                                                                             Case 19-10953-CSS




    1776 WILSON 2014, LLC       4601 N. Fairfax Drive, Suite 1115   Store No. 140                                          04/30/2019
                                                                                              10/28/2014
                                Arlington, VA 22203
j                               Attn: Jennifer Roberts
i
                                                                                                                                             Doc 4-2




                                DLA Piper LLP (US)
~                               500 Eighth St NW
                                Washington, DC 20004
                                Attn: Jeffrey R. Keitelman
                                c/o Howard Hughes Corp
                                1790 Hughes Landing, Ste 600
                                                                                                                                             Filed 04/30/19




                                The Woodlands, TX 77380

    3 WATERWAY                  3 Waterway Square Place                                       Real property lease dated
                                                                    Store No. 130                                          04/30/2019
    HOLDINGS, LLC               c/o Howard Hughes Corp                                        3/12/2G13
                                One Galleria Tower, 22nd Floor
                                                                                                                                             Page 2 of 6




                                13355 Noel Rd, Ste 950
                                Dallas, TX 75240
                                Attn: General Counsel




    DOCS SF:100986.1
           Nan-Debtnr                                           eased Prem~s~~                                      R~jectic~n
                                  iVc~tic~ Adr~res~(e~)                                  .ease aescri~tior~
          Counterparty                                        Adt~ress/ ~tc~re Nca.                               Effectiue gate
                           c/o Baybrook Lifestyle Center
                           110 N Wacker Dr
    BAYBROOK HOLDING,                                                                 Real property lease dated
                           Chicago, IL 60606                Store No. 144                                          04/30/2019
    LLC                                                                               10/14/2014
                           Attn: Law/Lease Administration
                           Dept
                           Next Property Management
                                                                                      Real property lease dated
    CFNX Lincolnshire      5215 Old Orchard Rd, Ste 880     Store No. 112                                          04/30/2019
                                                                                      1/Z6/2C~06
                           Skokie, IL 60077
                           c/o CBL &Associates
                                                                                                                                   Case 19-10953-CSS




                           Management, Inc.
    COOLSPRINGS MALL,      CBL Center, Suite 500                                      Real property lease dated
                                                            Store No. 147                                          04/30/2019
    LLC                    2030 Hamilton Place Blvd                                   1/26/2015
                                                                                                                                   Doc 4-2




                           Chattanooga, TN 37421
                           Attn: Legal Officer
                           Trademark Property Company
                           Attn: Steve Sumell/Sr. VP
                                                                                      Real property lease dated
    CRAWFISH, LLC          Property Mgmt                    Store No. 118                                          04/30/2019
                                                                                      3/2/20G1
                           1701 River Run, Suite 500
                                                                                                                                   Filed 04/30/19




j                          Ft. Worth, TX 76107
j                          8343 Douglas Ave, Suite 200
                           Dallas, TX 75225
                           Attn: Dir of Asset Management
    CRP CYPRESS WEST 7TH,                                                             Real property lease dated
                                                                                                                                   Page 3 of 6




                                                            Store No. 131                                          04/30/2019
    L.L.C.                CRP Cypress West, LLC                                       3/16/2013
                          8343 Douglas Ave. Suite 200
                          Dallas, TX 75225
                          Attn: General Counsel



    DOCS SF:100986.1
        tVon-Debtor                                                 Lased Premises                                     Re~~ction
                                      Ntatice Addresses}                                    Luse Descripti~in
       Counterparty                                               A+~dress ~' Sure No,                               ~f~e~t ve Date

                               200 East Long Lake Road
DOLPHIN MALL                                                                             Real property lease dated
                               PO Box 200                       Store No. 137                                         04/30/2019
ASSOCIATES LLC                                                                           11/7/2G13
                               Bloomfield Hills, MI 48303
                               ShopCor Properties
                               Attn: Legal
                                                                                         Real property lease dated
EXCEL WVB LLC a                Two Liberty Place, Ste 3325      Store No. 124                                         04/30/2019
                                                                                         9/4/20G7
                               50 S 16th St
                               Philadelphia, PA 19102
                               200 East Long Lake Road
                                                                                                                                      Case 19-10953-CSS




FAIRFAX COMPANY OF                                                                       Real property lease dated
                               PO Box 200                       Store No. 139                                         04/30/2019
VIRGINIA L.L.C.                                                                          5/7/2014
                               Bloomfield Hilis, MI 48303
                               c/o Fashion Show
                                                                                                                                      Doc 4-2




                               110 N Wacker Dr
                               Chicago, IL 60606
                               Attn: Law/Lease Administration
FASHION SHOW MALL              Dept                                                      Real property lease dated
                                                                Store No. 146                                         04/30/2019
LLC                                                                                      10/14/014
                               Fashion Show
                                                                                                                                      Filed 04/30/19




                               3200 Las Vegas Blvd
                               Las Vegas, NV 89109
                               Attn: General Manager
                               225 W Washington St
                                                                                         Real property lease dated
HG GALLERIA I, II, III, L.P.   Indianapolis, IN 46204           Store No. 113                                         04/30/2019
                                                                                         2/22/2006
                                                                                                                                      Page 4 of 6




                               Attn: Legal Dept




noes sr: i oo9s~. i
           Non-debtr~r                                              ~.eas~c# Prern~ses                                 Rejection
                                      Nrxtice ~ddress(es~                                   L~a~e Q~scripti~n
          Counterparty                                             Address f Stare No.                               Effective Da#e
                               SKB PM I, LLC
    High Street Buildings
                               Attn: Patricia Ruziska                                    Real prGperty lease dated
    LLC and Tourbillion High                                     Store No. 123                                        04/30/2019
                               5415 High St, Ste 260                                     4/16/2007
    Street LLC
                               Phoenix, AZ 85054
                               200 E Long Lake Rd
    RICH-TAUBMAN                                                                         Real property lease dated
                               P.O. Box 200                      Store No. 121                                        04/30/2019
    ASSOCIATES                                                                           10/10/2006
                               Bloomfield Hills, MI 48303-0200
                               225 W Washington St
                                                                                         Real property lease dated
    SPIGL DOMAIN, L.P.         Indianapolis, IN 46204            Store No. 116                                        04/30/2019
                                                                                                                                      Case 19-10953-CSS




                                                                                         2~22~2~~~6
                               Attn: Legal Dept
                               Attn: General Counsel, Retail
j                              Properties
                                                                                                                                      Doc 4-2




                               101 Innovation
    THE IRVINE COMPANY         Irvine, CA 92617                                          Real property lease dated
                                                                 Store No. 142                                        04/30/2019
    LLC                                                                                  2/9/2015
                               Attn: Accounting Department
                               101 Innovation
~                              Irvine, CA 92617
                                                                                                                                      Filed 04/30/19




                               200 East Long Lake Road
                                                                                         Real property lease dated
    TRG IMP LLC                PO Box 200                        Store No. 150                                        04/30/2019
                                                                                         10/27/2015
                               Bloomfield Hills, MI 48303
                                                                                                                                      Page 5 of 6




    DOCS SP:100986.1
        Non-Debtor    ~                                  Leased Premises                                      Rejection
                                Notice Adc3ress~~s}                           Le~s+~ Qescript"ton
       Counterparty                                     Address /More Na                               ~   ~ffect~rre ~a~e
                          3111W Chandler Bivd
                          Suite 2018
                          Chandler, AZ 85225
                                                                           Real property lease dated
TWC Chandler LLC                                      Store No. 102                                         04/30/2019
                                                                           1/17/2001
                          11411 N Tataum Blvd
                          Phoenix, AZ 85028
                          Attn: Leasing Dept
                                                                                                                             Case 19-10953-CSS
                                                                                                                             Doc 4-2
                                                                                                                             Filed 04/30/19
                                                                                                                             Page 6 of 6




rocs sr-: ~ oo9s6.~
